Title: To George Washington from Major Christopher French, 11 August 1776
From: French, Christopher
To: Washington, George

 

Sir
⟨Ha⟩rtford 11th August 1776

I was Yesterday honor’d with your Letter agreeing to my being exchang’d for Col. Allen or Major Meigs, in consequence of which I take the Liberty to trouble you with a Letter to Genl Howe on that Subject, and though, from my long having been honor’d with his Acquaintance, having frequently serv’d under his Command during the last War; I have not the least Reason to apprehend a negative from him, yet I hope, should it prove otherwise, that you will get the Consent of Congress to my being allow’d the same priveledge granted to Major Meigs.
Allow me, Sir to return you Thanks for your Attention to my Scituation & to assure you that I am Sir Your most obedient and most hume Servant

Chris. French

